Exhibit 10.3

AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated
February 19, 2009, is made by and among Glowpoint, Inc., a Delaware corporation
(the “Company”) and the investors signatory hereto (the “Investors”).

Preliminary Statement

WHEREAS, the parties hereto are parties to that certain Registration Rights
Agreement, dated as of November 25, 2008 (the “Registration Rights Agreement”);

WHEREAS, the Company and the Investors desire to amend certain provisions of the
Registration Rights Agreement as described herein;

WHEREAS, Section 7(f) of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended on behalf of all parties thereto by
the Company and the Holders of two-thirds (2/3) of the Registrable Securities
outstanding; and

WHEREAS, the Investors are the Holders of at least two-thirds (2/3) of the
Registrable Securities outstanding.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:

1.

Capitalized Terms.  Capitalized terms used, but not defined, herein, shall have
the meanings ascribed to such terms in the Registration Rights Agreement.

2.

Amendments to Registration Rights Agreement.

(a)

Filing Date.  The definition of “Filing Date” in Section 1 of the Registration
Rights Agreement is hereby deleted in its entirety and the following new
definition shall be substituted in lieu thereof:

“

"Filing Date" means, subject to Section 2(b) hereof, a date within ninety (90)
days following the Company’s receipt of a request for registration from Holders
of at least two-thirds (2/3) of the Registrable Securities outstanding; provided
that, if the Filing Date falls on a Saturday, Sunday or any other day which
shall be a legal holiday or a day on which the Commission is authorized or
required by law or other government actions to close, the Filing Date shall be
the following Business Day.”

3.

Ratification.  Except as expressly amended hereby, all of the terms, provisions
and conditions of the Registration Rights Agreement are hereby ratified and
confirmed in all











--------------------------------------------------------------------------------

respects by each party hereto and, except as expressly amended hereby, are, and
hereafter shall continue, in full force and effect.

4.

Entire Agreement.  This Amendment and the Registration Rights Agreement, as
amended, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements and
understandings, both written and oral, between the parties with respect thereto.

5.

Amendments.  No amendment, supplement, modification or waiver of this Amendment
shall be binding unless executed in writing by all parties hereto.

6.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same instrument.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

7.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  

8.

Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

GLOWPOINT, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

  

Title:

 

 

 

 

 

INVESTOR:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 












